Case 4:20-cv-00144-SDJ-KPJ Document 24 Filed 12/16/20 Page 1 of 2 PageID #: 124




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

   CRAIG CUNNINGHAM,                              §
                                                  §
           Plaintiff,                             §
                                                  §
   v.                                             §         Civil No. 4:20-cv-144-SDJ-KPJ
                                                  §
   BRITEREAL MANAGEMENT, INC., et                 §
   al.,                                           §
                                                  §
           Defendants.

                  MEMORANDUM ADOPTING REPORT AND
           RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the report of the United States Magistrate Judge in this action,

 this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

 On November 20, 2020, the Magistrate Judge entered proposed findings of fact and

 recommendations (Dkt. #21) that Defendant Britereal Management, Inc. and Anna Yeh’s

 (collectively, “Defendants”) Motion to Dismiss (Dkt. #8) be granted in part and denied in part.

        Having received the Report of the United States Magistrate Judge on November 25, 2020,

 and no timely objections being filed, the Court is of the opinion that the findings and conclusions

 of the Magistrate Judge are correct and adopts the Magistrate Judge’s report as the findings and

 conclusions of the Court.

        Accordingly, Defendant’s Motion to Dismiss (Dkt. #8) is hereby GRANTED IN PART

 and DENIED IN PART.

        Defendant’s Motion to Dismiss is GRANTED as to Plaintiff’s claims under the Telephone

 Consumer Protection Act (“TCPA”), 47 U.S.C. § 227(c), as Plaintiff has failed to state a claim.




                                                 1
Case 4:20-cv-00144-SDJ-KPJ Document 24 Filed 12/16/20 Page 2 of 2 PageID #: 125




       Defendant’s Motion to Dismiss is DENIED as to Plaintiff’s claims under TCPA § 227(b)

 and Texas Business and Commerce Code § 305.053.

            So ORDERED and SIGNED this 16th day of December, 2020.




                                                         ____________________________________
                                                         SEAN D. JORDAN
                                                         UNITED STATES DISTRICT JUDGE




                                            2
